Exhibit 2.6 ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (this “Agreement”), effective as of August 14, 2015 (the “Effective Date”), by and among Patriot Risk Services, Inc., a Delaware corporation (the “Buyer”), Risk Control Associates, Inc., a New Jersey corporation (the “Seller”) and the shareholders of the Seller named on the signature page hereto (the “Equity Holders”). Each of the foregoing parties may be referred to herein as a “Party” and collectively as the “Parties.” Capitalized terms used and not otherwise defined herein shall have the meanings set forth in Article 7 below.
